 In the MatterofDEMPSTER BROTHERS, INC.andUNITED STEEL-WORKERS OF AMERICA, C. I.O.Case No. 10-R-121.-Decided September 9, 1944Messrs. Thomas G. McConnellandThomas G. Shea,of Knoxville,Tenn., for the Company.Mr. Paul R. Christopher,of Knoxville, Tenn., for the Union.-Mr. Cecil D. Meek,of Knoxville, Tenn., 'for the Intervenors.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDempster Brothers, Inc., Knoxville, Temiessee, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Mortimer H. Freeman,Trial Examiner.Said hearing was held at Knoxville, Tennessee,on August 2, 1944.The Company, the Union, and James R. Cruzeand Fred Burnett, herein called the Intervenors, appeared andparticipated.All parties were afforded full opportunity to be heard,1 o examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's "rulings made at thehearing are free from prejudicial error and here hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDempster Brothers,Inc., is aTennessee corporation having itsprincipal place of business and offices in Knoxville, Tennessee, whereit is engaged in the manufacture of dumpsters for truck bodies,58 N. L. R. B., No. 29.15] 152DECISIONSOF NATIONALLABOR RELATIONS BOARDsteelpontoons, and scrap metal baling presses.During the lastcalendar year, the Company purchased approximately $800,000 worthof raw materials, consisting mainly of steel prints, bars, and shapes.All of the raw materials were purchased and shipped from Statesother than the State of Tennessee to its Knoxville plant.Duringthe same period, the Company manufactured, sold, and distributedapproximately $1,000,000 worth of finished products, all of whichwere shipped to points outside the State of Tennessee from its Knox-ville plant.The Company admits, and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 6, 1944, the Union, by letter of that date, informed theCompany that it represented a majority of the Company's employeesand requested a meeting for the purpose of negotiating a contract.The Company's reply, not sent until after the petition in this pro-ceeding had been filed, stated that it did not believe that the Unionrepresented a majority and declared that the Union was not entitledto an election within so short a time after the election of October 28,1943, which the Union lost.'The Intervenors presented a petition bearing 143 apparently gen-uine signatures of employees.They allege that this number con-stitutes a clear majority of the employees of the Company. Thepetition denounces the efforts of the Union and protests the holdingof an election.The. text of the petition is set forth below 2TheIntervenors do not hold themselves out as a "labor organization"within the meaning of Section 2 (5) of the National Labor RelationsAct.The Company objects that the Union's petition is untimely ini This was a consent election, Board Case No. 10-R-1018Out of a total eligibility listof 257, 241 valid ballots were cast, of which 84 were for the Union and 157 were againstthe Union.2We, the undersigned employees of Dempster Brothers, Inc, at Knoxville, Tennessee,have received information that the United Steel Workers of America (C. I 0 ) Union isclaiming that they have signed up as members of their union more than fifty per cent ofDempster employees and propose to ask for an election by which they hope to have youorder that the Company recognize them as the exclusive bargaining agent for us em-ployees in our dealings with the Companywe had an election on October 28, 1943, atwhich the Union was turned down by a vote of almost two-to-oneWe state to you thatthe claim of the Union that they represent a majority is not true, and we sign below toprotest the holding of any electionwe are making this request to you because theUnion's effort to organize always creates confusion, slows up work, causes loss of pro lee-tion, and loss of wages to us. DEMPSTERBROTHERS, INC.153tht there has been no major change since the date of the election ofOctober 28, 1943, to warrant a new election.Neither the Intervenors' contention nor the Company's has merit.It is the policy of the United States, as declared in Sectional of theNational Labor Relations Act, to encourage the practice and procedureof collective bargaining.More than 10 months have passed since thedate of the' last election.This, together with the showing of substan-tial representation made by Union indicating that it obtained addi-tional designations since the consent election,3 overshadows theconsiderations urged by the Company and the Intervenors as reasonsfor dismissing the petition.*A statement of a Board agent, introduced into evidence at the hear-ing, indicates, that the Union represents a substantial number of em-ployees in the unit which it claims to be appropriate.',We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should include allproduction and maintenance employees, including welders, welders'helpers, yardmen and shearers, painters, machine shop crew, carpen-ters, electricians, truck drivers, laborers, stockroom employees andjanitors, but excluding all foremen and other supervisory employees,office and clerical employees, deputized guards, restaurant employees,.and drafting room employees.The Intervenors and the Company contend that the appropriateunit should include all employees, exclusive of executives, foremen,and supervisory employees with the right to hire and discharge.Theybase their contention upon the fact that all employees in their pro-3 See footnote5, infra.4 SeeHatter of General Aircraft Corporation,49 N. L. R. B 917;Matter of AutomaticProducts Company, 40 N. LIt.B.941;Matter of Southport Petroleum Company,39 N. L.R B 257 See alsoMatter of Greenlee Bros if Company,53 N. L. R B. 1042.6The Field Examiner reported that the Union submitted 128 application cards bearingsignatures;that the Company's pay roll contained the names of 233 employees in thealleged appropriate unit ; and that the cards were dated:6 in July 1944;36 in June 1944 ;81 in May 1944;and 5 prior to May 1944.The Intervenors and the Company raise a question regarding the showing of the Union.They claim(1) that the Union's showing does not indicate that the Union at any timerepresented a majority of the Company's employees and (2)that the Union's showing isin any event vitiated by the Intervenors'petition which was circulated in June and subse-quent to those of the petitioner's authorizations which are dated in May and prior to May.Those contentions are based upon an erroneous analysis of the basis for the requirementof a showing of union representation.The submission of cards is an administrativeexpedient adopted by the Board to determine for itselfwhetheror not a question of repre-sentation has arisen.Matter of Buffalo Arms Corporation,57 N. L.It. B. 1560. Proofof majority status is not necessary to raise a question concerning representation;It is onlynecessary to establish to the satisfaction of the Board that the Union represents a sub-stantial number of employees in the unit found to be appropriate.Matter of GrandRapids Fibre Cord Company,56 N. L. R B. 543. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed unit are eligible to membership in the petitioning union andthe further fact that there is no reason why there should be any divi-sion of the plant into separate units with separate bargaining agencies.The record discloses that there are approximately 233 shop em-ployees eligible to vote in the unit proposed by the Union. In addi-tion there are 11 or 12 office and clerical employees, 3 deputized guards,10 restaurant employees, and 2 drafting room employees who aredraftsmen, who would also be included in the unit proposed by theIntervenors and the Company.Offiee and clerical employees:Inasmuch as the work of office em-ployees is substantially different from that of the production andmaintenance employees, in accordance with our customary practices,we,shall exclude them.6Deputized guards:The deputized guards are not production ormaintenance employees, nor do they have a close community of inter-estwith such employees.We shall exclude them from the unit.'Restaurant employees:The Company's restaurant is maintained inseparate quarters between the factory and the general office buildings.The employees in question operate the restaurant, and prepare andserve food.They have no direct connectjon with the production andmaintenance workers, and we shall exclude them.8Draftsmen :The economic interests of technical employees, such asdraftsmen, are on an entirely different plane from those of the.production and maintenance employees.We shall, accordingly,exclude draftsmen from the unit.°We find that all production and maintenance employees of the Com-pany, including welders, welders' helpers, yardmen and shearers,painters, machine shop crew, carpenters, electricians, truck drivers,laborers, stockroom employees, and janitors, but excluding office andclerical employees, deputized guards, restaurant employees, drafts-men, foremen, and all other supervisory employees, with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-8Matter of Bristol Steel and Iron Works, Incorporated,47 N L R B. 1429;° SeeMatter of American Armament Corporation, 43N. L. R. B. 834. In the instantcase the Company does not require the guards to be deputized as a condition of theiremployment.However, the Board has excluded uudeputized guards from production andmaintenance unitsSeeMatter of Musgrove Mills,43 N. L R. B. 780; andMatter ofSullivan Dry Dock it Repair Corp,37 N L R. B. 138Matter of Caaraer Corpora ation,46 N. L R. B. 1319.9 Matter of Todd-Bath Iron Shipbuilding Corporation,45 N. L. R: B. 1367. DEMPSTER BROTHERS,INC.155ployees in the appropriate unit who were employed during the pay-.roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with DempsterBrothers,Inc.,Knoxville,Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, includingemployees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, but.excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedSteelworkers of America,affiliated with the Congress of IndustrialOrganizations,for the purposes of collective bargaining..